        Case 2:17-cr-00124-ABJ Document 104 Filed 12/12/19 Page 1 of 2


                                                                           FILED
                                                                    ,12 nisTRtcT couro
                                                                    OlSfRlCT OF WYOHINu
                                                                    2019 DEC 12 PM12=30

                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF WYOMING



 UNITED STATES OF AMERICA,

                Plaintiff(s),

                     vs.                                Case No. 17-CR-00124-J


 GIBSON CONDIE,

               Defendant(s).



                           ORDER DISMISSING PETITION



       On November 19,2019,the Defendant, Gibson Condie, caused a Petition to be filed

"asking the court to interpret Congressional intent, as expressed in the language ofthe First

Step Act, and award me 165 days of programming credit, direct that my home confinement

eligibility date be recalculated to be December 2, 2019, and order that I begin my home

confinement on that date." ECFNo. 102. Defendant is presently committed to the custody

of the United States Bureau of Prisons serving a thirty-six month term of confinement for

Health Care Fraud in violation of 18 U.S.C.§ 1347. ECFNo.75. The Government has filed

an Opposition to the Defendant's Petition taking the position that the court lacks authority

to grant the credits and home confinement requested by the Defendant. After reviewing the
        Case 2:17-cr-00124-ABJ Document 104 Filed 12/12/19 Page 2 of 2




Petition and the Government's Opposition the court agrees that it does not have authority to

award the sentencing credits and home confinement as contemplated under the First Step Act

of 2018 and finds that the Petition should be dismissed.

       IT IS ORDERED that the Defendant's Petition to Award Benefits Outlined in the

First Step Act should be and the same is DISMISSED.



       Dated this   f         of December, 2019.




                                   Alan B. Johnson /
                                   United States District Judge
